Title: Enclosure: Royal Flint to John Ross, 15 November 1791
From: Flint, Royal
To: Ross, John



New York Nov. 15. 1791.
Sir

I have before me your favor of the 11th instant and am sorry I can make no reply that will give you satisfaction. The partners of the late firm of Daniel Parker & Co have not yet exhibited their accounts in such a manner as to render a close of them practicable. Nor have I now, any more than I always have had, the least expectation that this object will ever be accomplished. If the Commissioners of the trust think proper I will put the bonds into the hands of an Attorney to be put in suit. The Books of the company are all as forward for settlement, as they can be, with the documents I have already received. Mr Grant who knows more of this business than any other person will be here in ten days; after I have seen him I will write you more fully. In the mean time I have the honer to be   sir   with great respect   your obed srvt
Royal Flint Jno Ross Esq
